             UNITED STATES DISTRICT COURT
                     District of Kansas
                     (Wichita Docket)

UNITED STATES OF AMERICA,

             Plaintiff,

        v.                      CASE NO.   19-CR-10127-01-02-JWB


GLADYS GONZALEZ,
   a/k/a GLADYS GONZALES,
   a/k/a GLADYS D. GONZALEZ,
   a/k/a GLADYS D. PILAR,
   a/k/a GLADYS D. PILAR GONZALEZ,

and

NANA AMARTEY BAIDOOBONSO-IAM,
   a/k/a NANA I AM,
   a/k/a NANA A. IAM,
   a/k/a NANA AMARTEY BAIDOOBONSOIAM,
   a/k/a NANA BAIDOBONSOIAM,

             Defendants.


                          INDICTMENT


THE GRAND JURY CHARGES:
                                  COUNT ONE

1. From on or about January 4, 2018 through on or about the 27th day of

  February, 2018, in the District of Kansas, and elsewhere, the defendants,

                        GLADYS GONZALEZ
                               and
                 NANA AMARTEY BAIDOOBONSO – I AM

  did conspire, confederate and agree with each other to commit the following

  offense: they devised and intended to devise a scheme and artifice to defraud

  and for obtaining money and property by means of materially false and

  fraudulent pretenses and representations, did for the purpose of executing such

  scheme or artifice placed in any post office or authorized depository for mail

  a matter or thing to be sent and delivered by the Postal Service; and knowingly

  caused to be delivered by mail according to the directions thereon a matter or

  thing, to wit; the defendants agreed to place, and to be placed, in the mail for

  delivery by the Postal Service various documents to be filed with the Clerk

  for the United States Bankruptcy Court in Wichita, Kansas.

                               Manner and Means

2. It was part of the conspiracy that Gladys Gonzalez and Nana I Am would

  prepare and submit for filing with the United States Bankruptcy Court sitting

  in Wichita, Kansas, an Involuntary Petition Against an Individual, specifically

  A.S.W., whose identity is known to the Grand Jury, alleging that A.S.W. was
      not paying his debts when said debts became due, and that A.S.W. owed

      “Gladys Gonzales” $1,260,000.00 and “Nana I Am” $630,000.00.

The above acts were in violation of Title 18, United States Code, §§1349 and 1341.

                                  COUNT TWO

   3. On or about January 5, 2018, in the District of Kansas, and elsewhere, the

      defendants,

                            GLADYS GONZALEZ
                                  and
                     NANA AMARTEY BAIDOOBONSO - I AM

      having devised, and intending to devise, a scheme or artifice to defraud and

      for the purpose of obtaining money and property by means of materially false

      and fraudulent pretenses and representations, and for the purpose of executing

      such scheme and artifice, and attempting to do so, knowingly caused to be

      delivered by mail according to the direction thereon, a matter or thing, to wit:

      on January 5, 2018, the defendants caused to be delivered by mail an

      Involuntary Petition Against an Individual to the United States Bankruptcy

      Court for the District of Kansas.

The above acts were in violation of Title 18, United States Code, §§1341 and 2.
                                COUNT THREE

   4. On or about January 5, 2018, in the District of Kansas, the defendants,

                            GLADYS GONZALEZ,
                                   and
                     NANA AMARTEY BAIDOOBONSO - I AM

      having devised and intending to devise a scheme and artifice to defraud, and

      for the purpose of executing such scheme or artifice, and attempting to do so,

      did file a fraudulent involuntary petition under Title 11 of the United States

      Code § 303, to wit; the defendants filed a fraudulent Involuntary Petition

      Against an Individual, with the Bankruptcy Court for the District of Kansas.

The above act was in violation of Title 18, United States Code, §§ 157(1) and 2.

                                 COUNT FOUR

   5. On or about January 5, 2018, in the District of Kansas, the defendants

                            GLADYS GONZALEZ,
                                   and
                     NANA AMARTEY BAIDOOBONSO - I AM

      did knowingly and fraudulently make a false declaration and statement under

      penalty of perjury in relation to a case under Title 11 of the United States

      Code, to wit: Gladys Gonzalez and Nana Amartey Baidoobonso - I Am did

      declare under penalty of perjury that the information they provided in the

      Involuntary Petition Against an Individual¸ A.S.W., whose identity is known

      to the Grand Jury, was true and correct, when they in fact knew that the claim
       that A.S.W. owed Defendant Gonzalez $1,260,000.00 was false and

       fraudulent, and that the claim that A.S.W. owed Defendant I Am $630,000.00

       was false and fraudulent.

The above act was in violation of Title 18, United States Code, §§ 152(3) and 2.



                                           A TRUE BILL.


September 4, 2019                          s/Foreperson
DATE                                       FOREPERSON OF THE GRAND JURY


s/ STEPHEN R. McALLISTER
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845

(It is requested that the trial be held in Wichita, Kansas)
